
	
		I
		111th CONGRESS
		1st Session
		H. R. 3507
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Paulsen (for
			 himself and Mr. Walz) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an
		  increase in the rates of survivors’ and dependents’ educational assistance
		  payable by the Secretary of Veterans Affairs.
	
	
		1.Increase in rates of
			 survivors’ and dependents’ educational assistanceSection 3532 of title 38, United States
			 Code, is amended—
			(1)in subsection
			 (a)(1)—
				(A)by striking
			 $788 and inserting $1098;
				(B)by striking
			 $592 and inserting $823; and
				(C)by striking
			 $394 and inserting $547;
				(2)in subsection
			 (a)(2)(B), by striking $788 and inserting
			 $1098;
			(3)in subsection (b),
			 by striking $788 and inserting $1098; and
			(4)in subsection
			 (c)(2)—
				(A)by striking
			 $636 and inserting $884;
				(B)by striking
			 $447 and inserting $663; and
				(C)by striking $319 and
			 inserting $441.
				
